Title: To Benjamin Franklin from the Comte de Lameth, 22 April 1783
From: Lameth, Charles-Malo-François, comte de
To: Franklin, Benjamin


Sir,
Paris. April. the 22th. 1783.
I Received with an innexpressible gratitude the pretious pledge of esteem with which america, and your Excellency, have daigned to Reward Services of So little importance as mine; But which Could have deserved So great a favour: if the truest attachment, if the most Constant wishes for the Good Succes of So noble a Cause, if the tenderest veneration for the virtuous authors of So Glorious a Revolution, Could, in Supplying what I did not Perform, Give me Some Rights to the favour which america honours me with, I would not think myself quite unworthy of it: in the raptures of my just Gratitude I will not tell your excellency, I hope that a new war will afford me more opportunities of deserving So pretious a Reward: Such wishes Should be too Contrary to those of your excellency: undoubtedly you long ardently for the duration of a glorious peace, which Secures the felicity of your Country, to which you have So much Contributed: however, if the circonstances ever Permitted me to offer again my Services to america, I would think myself very happy in Keeping all the engagements I Contract with her in this day.
I hope, your Excellency, will grant me the permission to Pay my duties to him, and to lay down at his feet a new hommage of the warmest Gratitude, and of that most profond veneration with which I have the honour to be, of your Excellency, the most humble, and most obedient Servant.
Le CHR. [CHEVALIER] CHARLES DE Lameth
cul de Sac notre dame des champs.
